Index Filed pursuant to Rule 424(b)(2).Based upon the registration of 5,000,000 shares of MDU Resource Group, Inc.’s common stock, $1.00 par value, together with the preference share purchase rights appurtenant thereto (collectively, “common stock”), to be offered by means of this prospectus supplement and the accompanying prospectus under Registration Statement No. 333-151215, a filing fee of $6,257 has been calculated in accordance with Rule 457(c) on the basis of the average of the high and low prices of the registrant’s common stock on the New York Stock Exchange composite tape on September 3, 2008.This filing fee has been previously transmitted to the Securities and Exchange Commission.This paragraph shall be deemed to update the “Calculation of Registration Fee” table in Registration Statement No. 333-151215. PROSPECTUS SUPPLEMENT (To Prospectus dated May 28, 2008) Up to 5,000,000 Shares MDU RESOURCES GROUP, INC. Common Stock We have entered into a sales agency financing agreement with Wells Fargo Securities, LLC, or Wells Fargo, relating to shares of our common stock, $1.00 par value, together with the preference share purchase rights appurtenant thereto (collectively, “common stock”) offered by this prospectus supplement and the accompanying prospectus.In accordance with the terms, and subject to the conditions, of the sales agency financing agreement, we may offer and sell up to 5,000,000 shares of our common stock from time to time through Wells Fargo as our agent for the offer and sale of the shares.Wells Fargo is not required to sell any specific number of shares but, subject to the terms and conditions of the sales agency financing agreement, is required to use its commercially reasonable efforts consistent with its normal trading and sales practices to sell such shares.Sales of the shares, if any, will be made at market prices prevailing at the time of sale.Wells Fargo will receive from us a commission equal to 0.75% of the sales price of all shares sold through it as agent under the sales agency financing agreement. Our common stock is listed on the New York Stock Exchange under the symbol “MDU.”On September 4, 2008, the last reported sale price of our common stock on the New York Stock Exchange was $30.67 per share. See “Risk Factors” beginning on page 5 of the accompanying prospectus and the discussion of risk factors contained in our annual, quarterly and current reports filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, which are incorporated by reference into this prospectus, to read about certain factors you should consider before purchasing any of the securities being offered. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these shares or passed upon the adequacy or accuracy of this prospectus supplement or the accompanying prospectus.Any representation to the contrary is a criminal offense. Wells Fargo Securities, LLC The date of this prospectus supplement is September 5, 2008. Index TABLE OF CONTENTS Page Page Prospectus Prospectus Supplement ABOUT THIS PROSPECTUS 3 ABOUT THIS PROSPECTUS SUPPLEMENT S-2 WHERE YOU CAN FIND MORE INFORMATION ABOUT US 3 PLAN OF DISTRIBUTION S-3 INCORPORATION BY REFERENCE 3 FORWARD-LOOKING STATEMENTS 4 MDU RESOURCES GROUP, INC. 4 RISK FACTORS 5 RATIO OF EARNINGS TO FIXED CHARGES 6 USE OF PROCEEDS 6 DESCRIPTION OF THE DEBT SECURITIES 6 DESCRIPTION OF THE FIRST MORTGAGE BONDS 23 DESCRIPTION OF THE COMMON STOCK 26 DESCRIPTION OF THE PREFERENCE SHARE PURCHASE RIGHTS 29 PLAN OF DISTRIBUTION 31 EXPERTS 32 LEGAL OPINIONS 33 ABOUT THIS PROSPECTUS SUPPLEMENT You should rely only on the information incorporated by reference or provided in this prospectus supplement, the accompanying prospectus and any “free writing prospectus” we may authorize to be delivered to you.Neither we nor Wells Fargo has authorized anyone else to provide you with different or inconsistent information.If anyone provides you with different or inconsistent information, you should not rely on it.Neither we nor Wells Fargo is making an offer to sell these securities in any jurisdiction where such offer or sale is not permitted.The information contained in this prospectus supplement, the accompanying prospectus, any free writing prospectus, and the documents incorporated by reference herein and therein is accurate only as of the dates such information is or was presented, regardless of the time of delivery of this prospectus supplement or of any sale of our common stock.Our business, financial condition, results of operations and prospects may have changed since those dates. This document is in two parts.The first part is this prospectus supplement, which adds to and updates information contained in the accompanying prospectus and the documents incorporated by reference into the accompanying prospectus.The second part is the accompanying prospectus, which gives more general information, some of which may not apply to this offering.You should read this entire prospectus supplement, the accompanying prospectus and any free writing prospectus carefully, including the consolidated financial statements and other information incorporated by reference herein and therein in their entirety before making an investment decision.If the information in this prospectus supplement (or any free writing prospectus) is different from, or inconsistent with, the information in the accompanying prospectus, you should rely on the information contained in this prospectus supplement (or any free writing prospectus). S-2 Index PLAN OF DISTRIBUTION We have entered into a sales agency financing agreement, dated as of September 5, 2008, which we refer to as the sales agency financing agreement, with Wells Fargo Securities, LLC, or Wells Fargo, under which we may offer and sell up to 5,000,000 shares of our common stock from time to time through Wells Fargo, as our agent for the offer and sale of the shares.The sales, if any, of the shares of common stock under this sales agency financing agreement will be made in “at-the-market” offerings as defined in Rule 415 of the Securities Act of 1933, including sales made directly on the New York Stock Exchange, the principal existing trading market for our common stock, or on any other exchange on which the common stock is then listed or admitted to trading and sales made to or through a market maker or through an electronic communications network. From time to time during the term of the sales agency financing agreement, and subject to the terms and conditions set forth therein, we may deliver an issuance notice to Wells Fargo specifying the length of the selling period (not to exceed 20 consecutive trading days), the amount of common stock to be sold (the aggregate number of such shares not to exceed the product of (1) 75,000 times (2) the number of trading days in any selling period without Wells Fargo’s prior written consent, which may be withheld in its sole discretion) and the monthly floor price below which sales may not be made.Upon receipt of an issuance notice from us, and subject to the terms and conditions of the sales agency financing agreement, Wells Fargo has agreed to use its commercially reasonable efforts consistent with its normal trading and sales practices to sell such shares on such terms and subject to the conditions set forth in the sales agency financing agreement.We or Wells Fargo may suspend the offering of shares of common stock at any time upon proper notice to the other, upon which the selling period will immediately terminate.Settlement between us and Wells Fargo for sales of common stock will occur on the third (3rd) trading day immediately following the sale of any shares pursuant to the sales agency financing agreement.The obligation of Wells Fargo under the sales agency financing agreement to settle such purchases with us pursuant to any issuance notice is subject to a number of conditions, which Wells Fargo reserves the right to waive in its sole discretion. We will pay Wells Fargo a commission equal to 0.75% of the sales price of all shares sold through it as agent under the sales agency financing agreement.We have also agreed to reimburse Wells Fargo for its reasonable documented out-of-pocket expenses up to a maximum of $75,000, including fees, disbursements and expenses of counsel, in connection with the sales agency financing agreement. We will deliver to the New York Stock Exchange copies of this prospectus supplement and the accompanying prospectus pursuant to the rules of the exchange.We will report at least quarterly the number of shares of common stock sold through Wells Fargo, as agent. Wells Fargo and its affiliates have performed certain investment banking and advisory and general financing, trustee and banking services for us from time to time for which they have received customary fees and expenses.Wells Fargo and its affiliates may, from time to time, engage in transactions with, and perform services for, us in the ordinary course of our business. An affiliate of Wells Fargo is the administrative agent, and a lender to us, under a credit facility and may receive a portion of any amounts repaid from the proceeds of this offering.Because more than 10% of the net proceeds of this offering may be paid to affiliates of a member of the FINRA which is participating in this offering, this offering is being conducted in compliance with Rule 2710(h) of the Conduct Rules of the FINRA. In connection with the sale of the common stock hereunder, Wells Fargo may be deemed to be an “underwriter” within the meaning of the Securities Act of 1933, and the compensation paid to Wells Fargo may be deemed to be underwriting commissions or discounts.We have agreed to indemnify Wells Fargo against certain civil liabilities, including under the Securities Act of The offering of common stock pursuant to the sales agency financing agreement will terminate upon the earlier of (1) the sale of all shares of common stock subject to the sales agency financing agreement, (2) termination of the sales agency financing agreement by either Wells Fargo or us and (3) May 28, 2011.The sales agency financing agreement may be terminated by Wells Fargo or us at any time upon 10 days notice, and upon one trading day’s notice by Wells Fargo in certain circumstances, including certain bankruptcy events relating to us or any S-3 Index material subsidiary, our failure to maintain a listing of our common stock on the New York Stock Exchange or the occurrence of a material adverse change in our Company. We have agreed not to directly or indirectly sell, offer to sell, contract to sell, grant any option to sell or otherwise dispose of, shares of our common stock or securities convertible into or exchangeable for shares of our common stock, warrants or any rights to purchase or acquire our common stock during the period beginning on the first trading day immediately prior to the date any issuance notice is delivered to Wells Fargo and ending on the first trading day immediately following the last settlement date with respect to shares of common stock sold pursuant to the applicable issuance notice, without the prior written consent of Wells Fargo.This consent may be given at any time without public notice.The restriction described in this paragraph does not apply to sales of: · shares we offer or sell pursuant to the sales agency financing agreement; · shares we issue in connection with acquisitions of businesses, assets or securities; · shares we issue upon conversion of convertible securities, or the exercise of warrants, options or other rights disclosed in our filings with the Securities and Exchange Commission; or · shares, options to purchase shares or shares issuable upon the exercise of options or other rights pursuant to any employee or director stock option or benefit plan, stock purchase or ownership plan (whether currently existing or adopted hereafter) or dividend reinvestment plan (but not shares subject to a waiver to exceed plan limits in our stock purchase plan). S-4 Index PROSPECTUS MDU RESOURCES GROUP, INC. Debt Securities Common Stock and Preference Share Purchase Rights We may offer from time to time any combination of the securities described in this prospectus in one or more offerings and in amounts authorized from time to time.We will provide the specific terms of our securities, including their offering prices, in supplements to this prospectus.The supplements may also add, update or change information contained in this prospectus.You should read this prospectus and any supplements carefully before you invest. Our common stock is listed on the New York Stock Exchange under the symbol “MDU.”Any common stock sold in this offering will be listed on the New York Stock Exchange. See “Risk Factors” beginning on page 5 of this prospectus and as contained in our annual, quarterly and current reports filed with the Securities and Exchange Commission under the Securities Exchange Act of 1934, which are incorporated by reference into this prospectus, to read about certain factors you should consider before investing in the securities being offered. Our principal executive offices are located at MDU Resources Group, Inc., 1200 West Century Avenue, P.O. Box 5650, Bismarck, North Dakota 58506-5650, and our telephone number is (701) 530-1000. We may offer our securities directly or through agents, underwriters or dealers.The supplements to this prospectus will describe the terms of any particular plan of distribution, including any underwriting arrangements.The “Plan of Distribution” section on page 31 of this prospectus provides more information on this topic. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The date of this Prospectus is May 28, 2008. Index TABLE OF CONTENTS Page ABOUT THIS PROSPECTUS 3 WHERE YOU CAN FIND MORE INFORMATION ABOUT US 3 INCORPORATION BY REFERENCE 3 FORWARD-LOOKING STATEMENTS 4 MDU RESOURCES GROUP, INC. 4 RISK FACTORS 5 RATIO OF EARNINGS TO FIXED CHARGES 6 USE OF PROCEEDS 6 DESCRIPTION OF THE DEBT SECURITIES 6 DESCRIPTION OF THE FIRST MORTGAGE BONDS 23 DESCRIPTION OF THE COMMON STOCK 26 DESCRIPTION OF THE PREFERENCE SHARE PURCHASE RIGHTS 29 PLAN OF DISTRIBUTION 31 EXPERTS 32 LEGAL OPINIONS 33 2 Index ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that we filed with the Securities and Exchange Commission, or SEC, utilizing a “shelf” registration, or continuous offering, process. Under this shelf registration process, we may issue and sell, from time to time, any combination of the securities described in this prospectus in one or more offerings.The registration statement is unlimited to the amount of securities that may be registered.The actual amount of securities being issued from time to time will be disclosed through a prospectus supplement filed at the time of issuance.As of the date of this prospectus, our board of directors has authorized the issuance of up to an aggregate offering price of $1,000,000,000 of any combination of securities described in this prospectus in one or more offerings.Our board of directors reviews this authorization on a periodic basis and the aggregate amount of securities that we are authorized to issue pursuant to this registration statement may be increased in the future. This prospectus provides you with a general description of the securities that we may offer. Each time we sell securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering.
